Citation Nr: 9922700	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran has not presented any medical evidence 
demonstrating the current presence of a right ankle disorder.  

2.  The veteran has not presented medical evidence 
demonstrating a nexus between a right hand, right knee or a 
right shoulder disorder and any injury or incident during his 
active service in World War II.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
hand, right knee, right ankle and a right shoulder disorder 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991)







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the veteran's service medical records indicates 
that on examination in October 1943, he was found physically 
qualified for commissioning.  Two defects were noted, neither 
related to the right hand, right shoulder, right ankle or 
right knee.  He underwent another examination for flight 
status in May 1945, at which time he did not report any 
orthopedic disorders.  The bones and joints were normal.  He 
was examined for promotion in August and October 1945, at 
which time he did not report any pertinent history.  His 
spine and extremities were normal

In a service department examination in May 1946, the veteran 
reported a 1943 injury to the right hand.  On examination of 
the spine and extremities, there was weakness of the right 
hand following the 1943 injury.  He received hydrotherapy at 
that time.  Weakness was still present, but not considered 
disabling.  The veteran also reported an 1943 injury to the 
right knee and right ankle.  The examiner noted that reports 
of this injury were not in the veteran's health record 

In an October 1994 medical report, the veteran complained of 
pain in the right shoulder.  On examination, there was 
crepitus of the right shoulder.  He continued to have 
problems with the right shoulder when he was seen in November 
1994.  

Of record are reports of outpatient treatment afforded the 
veteran by the Orthopedic Clinic, Inc.  In December 1994, the 
veteran reported right shoulder and upper arm pain.  He 
stated that he thought these problems began when he was 
struck by a larger player while playing soccer in service.  
He was left partially paralyzed on the right side for a 
number of days.  The examiner noted that, obviously, these 
symptoms resolved, but the veteran had intermittent and 
continuing symptoms of right shoulder pain since that time, 
which had gradually worsened over the past several months.  
The pain was localized to the subacromial area and at the 
deltoid tendon insertion.  He also reported some numbness in 
the fingers of the right hand.  On examination, there was a 
positive abduction stress test of the right shoulder and a 
positive impingement sign.  Drop arm test was negative.  
Tenderness was present in the subacromial region to deep 
palpation, and over the deltoid insertion on the lateral side 
of the right brachium.  The impression was rotator cuff 
tendonitis, deltoid insertion tendonitis, and probable mild 
rotator cuff tendonitis.  On follow-up treatment in January 
1995, the veteran stated that he was attending therapy, but 
was still having should shoulder pain.  A statement was 
received from his therapist setting forth the dates of 
therapy.  

The veteran was seen by Charles Miller, M.D. in October 1996.  
The veteran provided Dr. Miller with copies of documents 
pertaining to his disability claim, along with a summary 
letter the veteran composed detailing his history.  The 
veteran recalled another injury when he collided with another 
soccer player and had his "right side paralyzed."  The 
cause of this injury was unknown, but he apparently 
recovered.  The veteran indicated that the injuries were not 
well addressed on the separation physical.  He indicated that 
he had a right knee problem since service, but did not report 
any original knee injury.  

On examination, there was no particular asymmetry to the 
posture or position of the shoulders, and there were no gross 
atrophic changes of musculature of the shoulders.  Ranges of 
motion of the shoulders were fairly intact.  No atrophic 
changes of musculature were seen throughout the upper 
extremities.  Range of motion of both knees appeared full and 
non-tender.  The assessment included right hand and wrist 
pain, radiating up to the right shoulder, of a long-standing 
nature.  The examiner noted that the veteran requested an 
opinion as to the etiology of this disorder, but required 
follow-up with a neurologist.  The assessment also included 
right knee pain, and that these symptoms might be more 
related to a patellofemoral syndrome.  

Of record are reports of weekly physical therapy sessions at 
the Rehabilitation Hospital of Baton Rouge for alleviation of 
right shoulder tendonitis.  The therapy began in December 
1994.  

Post service medical records indicate that the veteran has 
right hand weakness.  In  December 1996, Raymond A. Martin, 
M.D., concluded that the veteran had numbness in his right 
hand and fingers related to wrist and hand activity.  The 
history of injuries in service was reported.  He developed 
severe arm and hand pain two years prior to examination, and 
the pain had been intermittent since that time.  Dr. Martin 
concluded that the veteran "might" have carpal tunnel 
syndrome, which the veteran felt was related to his old 
injury.  However, it was noted that this might be difficult 
to prove.  An electromyogram (EMG) was undertaken in December 
1996.  There was some reduction in the medial nerve 
conduction velocity in the right arm, which might have been a 
more diffuse chronic problem.  The veteran was to be given a 
wrist splint, and if he did not improve, the condition might 
be a long-standing old nerve injury.  The condition worsened, 
and Dr. Martin was at a loss to explain how this could 
happen.  He suspected the right median neuropathy was related 
to his old injury.  

The VA examined the veteran in September 1997.  He reported 
the two injuries in service, and stated that, since that 
time, he had some knee and shoulder problems.  He had some 
pain in his right shoulder with overhead activities, but this 
condition had improved with therapy.  There was pain in the 
right knee when he was descending stairs.  He denied any 
problem with his right ankle.  On examination, right shoulder 
abduction was to 170 degrees, with elevation to 175 degrees, 
extension to 50 degrees, and external rotation to 50 degrees.  
Motor function was 5/5.  His acromion was mildly tender to 
palpation.  Examination of the right knee showed range of 
motion from 0 to 140 degrees, with negative McMurray's test, 
anterior and posterior drawer, and pivot examination.  There 
was some mild diffuse crepitation at the patellofemoral 
joint.  The examiner indicated some residual impingement 
symptoms in the right shoulder, markedly better with good 
range of motion, good strength and which appeared to be 
mildly symptomatic.  A possibly mild degree of degenerative 
joint disease in the right knee, with a possible mild 
degeneration of the medial meniscus, was also reported.  The 
etiology was unclear as to the original accident and if the 
current symptomatology was related to the accident.  
Additionally, it was not known if he also sustained a 
twisting injury to his knee that could have caused a very 
mild tear to the meniscus that continued to give him problems 
over the years.  It was unknown if he had a brachial plexus 
type injury on the neurapraxia that could have irritated the 
upper extremity and caused the diffuse changes in his medial 
nerve.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, the 
Board notes that the veteran has contended that he sustained 
injuries on two occasions in service.  The first time, he 
injured his right hand while exercising, and the second time 
while playing soccer, injuring his right side.  While there 
was no report of such treatment in service, on separation 
examination in May 1946, he reported injuries consistent with 
this history.  The veteran is competent to report on the fact 
that he sustained injuries, notwithstanding the fact that he 
is not a medical professional.  

With respect to the second prong of the Caluza analysis, the 
Board notes that post service treatment records have shown 
treatment for right hand weakness and right shoulder and 
right knee disorders.  Reports of private medical treatment 
in December 1994 showed rotator cuff tendonitis and probable 
mild rotator cuff tendonitis.  In the VA examination in 
September 1997, there was residual impingement syndrome in 
the right shoulder, diffuse changes in the medial nerve 
distribution of the right hand, and possibly a mild degree of 
degenerative joint disease in the right knee.  On this latter 
VA compensation examination, he denied any problems with his 
right ankle.  This statement was consistent with the reports 
of examination and treatment, which showed no symptomatology 
resultant from a right ankle disorder.  

In this case, the veteran has not provided any medical 
evidence demonstrating the current presence of a right ankle 
disorder.  In fact, he specifically stated, during the most 
recent VA examination, that there were no problems with the 
right ankle.  In the absence of medical evidence 
demonstrating the current presence of a right ankle disorder, 
the veteran's claim for service connection is not plausible, 
and, to this extent, his claim must be denied.  

Regarding the issue of entitlement to service connection for 
a right hand weakness, a right knee disability, and right 
shoulder disorder, the Board will conclude that there is 
sufficient medical evidence to demonstrate the current 
presence of such disorders.  However, the fact that the 
veteran sustained an injury in service and that there is 
medical evidence demonstrating the current presence of the 
disorders is not sufficient to render a claim well grounded.  
Instead, the veteran must present medical evidence 
demonstrating a nexus between the current disabilities and 
the incidents of service.  As the veteran is not a medical 
professionalism, his statements, unsupported by medical 
evidence, cannot render a claim well grounded.  See Grottveit 
and Espiritu.   

With respect to the third prong of the Caluza analysis, nexus 
evidence, a review of the findings on examination and 
treatment do not support such a nexus.  On the September 1997 
VA compensation examination, the examiner found the etiology 
of the right hand, right shoulder and right knee disorders to 
be unclear.  In particular, there was no evidence definitely 
showing a brachial plexus type injury or twisting injury to 
his knee.  While Dr. Miller indicated in his October 1996 
statement that the pain, radiating up to the right shoulder, 
was of a long-standing nature, he did not relate the pain to 
any incidents of service.  Moreover, he stated the right knee 
pain might be more related to a patellofemoral syndrome and 
made no mention of any injury in service as the cause of the 
right knee pain.  

Regarding Dr. Martin's December 1996 statement, it was 
concluded that the veteran "might" have carpal tunnel 
syndrome which he (the veteran) felt was related to his old 
injury.  Dr. Martin does not state that he believes the 
carpal tunnel syndrome is related to the veteran's World War 
II service.  Dr. Martin instead states that this would be 
"difficult to prove."

In view of the lack of findings relating the post service 
disabilities to any incidents in service, the Board is left 
instead with the veteran's contentions.  However, as noted 
above, such statements, in the absence of medical support, 
cannot render a claim plausible.  Thus, in the absence of a 
well-grounded claim for service connection for a right hand, 
right knee or right shoulder disorder, the veteran's claim 
must be denied for a failure to provide nexus evidence.

With respect to the application of 38 C.F.R. § 3.303(b) 
(1998) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.

While the veteran has been treated for some of the 
disabilities at issue since his discharge from active 
service, the evidence submitted by the veteran in support of 
his claims consists nearly entirely of his own statements.  
However, the record does not reveal that the veteran or his 
representative possesses any medical expertise and they have 
not claimed such expertise.  Thus, the veteran's lay medical 
assertions, as well as those of his representative, to the 
effect that these disorders were caused by his active service 
have no probative value.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  On the issue of medical causation, the Court has 
been clear that "[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose . . ."  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.


ORDER

Service connection for residuals of injuries in service, to 
include right hand weakness, a right knee disorder, a right 
ankle disorder, and a right shoulder disorder, are denied.  


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

